Case: 21-60372         Document: 00516086751           Page: 1     Date Filed: 11/09/2021




               United States Court of Appeals
                    for the Fifth Circuit                                    United States Court of Appeals
                                                                                      Fifth Circuit
                                      ___________
                                                                                    FILED
                                                                             November 9, 2021
                                       No. 21-60372
                                      ___________                              Lyle W. Cayce
                                                                                    Clerk
   Ahsan Habib Khan,

                                                                                Petitioner,

                                            versus

   Merrick Garland, U.S. Attorney General,

                                                                              Respondent.
                      ______________________________

                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                              Agency No. A213 195 895
                      ______________________________

   Before Elrod, Oldham,* and Wilson, Circuit Judges.
   Per Curiam:**
          Ahsan Habib Khan, a native and citizen of Bangladesh, applied for
   asylum, withholding of removal, and relief under the Convention Against
   Torture (CAT). An Immigration Judge (IJ) denied his applications, and
   Khan appealed that decision to the Board of Immigration Appeals (BIA).


          *
              Judge Oldham would grant the motion for summary disposition.
          **
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60372       Document: 00516086751           Page: 2   Date Filed: 11/09/2021




                                      No. 21-60372


   Khan now requests that we review the BIA’s dismissal of his appeal. The
   government has moved for summary disposition, arguing that Khan failed to
   present the issues he raises here before the BIA, thereby forfeiting them. We
   agree that Khan’s contentions are unavailing because we have no jurisdiction
   to entertain claims that petitioners fail to exhaust administratively under
   8 U.S.C. § 1252(d). Omari v. Holder, 562 F.3d 314, 318 (5th Cir. 2009).
   Nevertheless, summary disposition is inappropriate here.
          Summary disposition is appropriate in very limited circumstances,
   generally when the motion for such goes unopposed. As we have often said
   before, “[t]he summary affirmance procedure is generally reserved for cases
   in which the parties concede that the issues are foreclosed by circuit
   precedent.” United States v. Oduu, 564 F. App’x 127, 129 (5th Cir. 2014).
   When the party adverse to the motion for summary disposition opposes the
   motion, that party presumably does not concede that the issues are
   foreclosed, even though governing precedent might very well dictate the
   eventual outcome sought by the moving party. See Vasquez-Hernandez v.
   Holder, 542 F. App’x 382, 383 (5th Cir. 2013) (noting that petitioner
   “opposes the motion” and concluding that “[s]ummary disposition is not
   appropriate in this case” even though respondent had argued—correctly—
   that petitioner’s “issues [were] foreclosed” by circuit precedent); see also,
   e.g., United States v. Monshizadeh, 679 F. App’x 359, 360 (5th Cir. 2017) (“In
   this appeal, Monshizadeh does not concede that the first issue he raises is
   foreclosed and opposes the Government’s motion for summary affirmance.
   Therefore,     we     deny   the    Government’s      motion    for   summary
   affirmance[] . . . .”).
          Here, Khan has filed a response opposing the government’s motion
   for summary disposition.       In consideration of Khan’s opposition, we
   conclude that summary disposition is not appropriate. However, because
   Khan’s “initial brief, the government’s motion, and [Khan’s] response



                                           2
Case: 21-60372      Document: 00516086751           Page: 3    Date Filed: 11/09/2021




                                     No. 21-60372


   adequately address the parties’ positions,” we elect to deny Khan’s petition
   without further briefing. Banaga-Alcaraz v. Lynch, 628 F. App’x 332, 333 (5th
   Cir. 2016); see also, e.g., United States v. Ramirez, 845 F.3d 578, 579 (5th Cir.
   2016); Torres-Ortega v. Holder, 543 F. App’x 473, 475 (5th Cir. 2013); United
   States v. Davis, 454 F. App’x 383, 385 (5th Cir. 2011); United States v. Eddins,
   451 F. App’x 395, 397 (5th Cir. 2011); United States v. Newman, 453 F. App’x
   478, 479 (5th Cir. 2011); Zamora-Garcia v. Gonzales, 161 F. App’x 397 (5th
   Cir. 2006).
          For the foregoing reasons, we DENY the government’s opposed
   motion for summary disposition, DISPENSE with further briefing, and
   DENY Khan’s petition for review.




                                          3